52 U.S. 104 (____)
11 How. 104
EVARISTE BLANC, PLAINTIFF IN ERROR,
v.
GEORGE W. LAFAYETTE AND JOHN HAGAN.
Supreme Court of United States.

*106 It was argued by Mr. Bullard, for the plaintiff in error, and by Mr. Janin, in a printed argument, for the defendants in error.
*112 Mr. Justice WAYNE delivered the opinion of the court.
The plaintiff in error having claimed the land in dispute under an act of Congress, and the construction of that act by the Supreme Court of Louisiana having been against the claim, the case is brought here under the twenty-fifth section of the judiciary act of 1789, to have the opinion given in that court reviewed by this tribunal.
The question presented is, whether or not the claim of Louis Liotaud for a tract of land situated in the Eastern District of Louisiana was confirmed by the act of Congress of the 11th of May, 1820 (3 Stat. at Large, 573), against any claim to the land by the United States, so that an entry could not be made upon it in favor of Major-General Lafayette.
The plaintiff in error claims under Liotaud. That claim will be found in 3 American State Papers, Public Lands, 224.
It is, "that Louis Liotaud claims a tract of land, situated in the county of Orleans, on the left bank of the Canal Carondelet, leading to the Bayou St. John, containing six arpents in *113 front, and forty in depth, and bounded on one side by lands granted by the Spanish government to Carlos Guardiola, and on the other side by vacant lands. This tract of land is claimed by virtue of an order of survey dated in the year 1802." This memorandum is found in the report of the commissioners for ascertaining and adjusting claims to land in the eastern district of the State of Louisiana. It was transmitted to Congress on the 16th of January, 1817, by Josiah Meigs, the General Land Commissioner. 3 American State Papers, Public Lands, 222.
The claims were divided into three general classes: 
1. Such as stand confirmed by law.
2. Those which the register and receiver thought ought to be confirmed.
3. Such claims as in their opinion could not be confirmed under existing laws.
The first class comprehended three species of claims: 
1. Such as were founded on complete titles, granted by the French or Spanish governments. 2. Claims resting upon incomplete French or Spanish grants or concessions, warrants, or orders of survey, granted prior to the 20th of December, 1803. 3. Claims rejected by a former board of commissioners, merely because the lands claimed were not inhabited on the 20th of December, 1803.
Liotaud's claim is put by the register and receiver in the second species. 3 American State Papers, Public Lands, 224.
This report was acted upon by Congress. It declared that "the claims for lands within the eastern district of the State of Louisiana, described by the register and receiver of the said district, in their report to the Commissioner of the General Land-Office, bearing date the 20th of November, 1816, and recommended in the said report for confirmation, be, and the same are hereby, confirmed against any claim on the part of the United States." Act of May 11, 1820, ch. 87, § 1 (3 Stat. at Large, 573).
The register and receiver had said in their report, that all the claims included under the second species of the first class were already confirmed by the act of Congress of the 12th of April, 1814. In this they were certainly mistaken, as they were also in placing Liotaud's claim in what was termed in their report the second species of the first class of claims.
The record does not contain a copy of the order of survey in favor of Liotaud, mentioned by the register and receiver, dated as they say in the year 1802. Nor is there in it either of those documentary papers, uniformly given by the intendants-general of Spain when grants of land were made. We have not *114 before us either a grant or order of survey in favor of Liotaud. Nothing to make the claim an inchoate right, upon which a title could be enlarged, in favor of Liotaud. Indeed, we do not know any thing from the record about it, and all that we do know of the claim is the memorandum of the register and receiver already recited. That discloses that the order of survey mentioned had been given after the cession of Louisiana by his Majesty to the republic of France. Register Harper and Receiver Lawrence say in their report that Liotaud's claim is founded on an order of survey dated in the year 1802. Apart from the consideration that the order for a survey is dated after the time when Spain had parted with her political sovereignty to grant land in Louisiana, there is no proof of any thing having been subsequently done by Liotaud, or by any official of Spain, to give to Liotaud even an inchoate equity to the land. The claim, then, could not be rightfully, nor was it understandingly, put by the register and receiver under the second species of the first class of claims of incomplete French or Spanish grants or concessions, warrants, or orders of survey granted prior to the 20th of December, 1803.
Liotaud's claim, having been mistakenly put where we find it, it is neither within the letter nor the intention of the act of the 11th of May, 1820, confirming titles to land described by the register and receiver. Congress meant to confirm claims to land under some documentary right from France or Spain, and not claims by persons without any such proof. Liotaud's claim, then, under which the plaintiff in error asserts his right, does not interfere with the patent for the same land issued by the United States in favor of Major-General Lafayette. It is admitted in the case, that the defendants in error have acquired the rights of General Lafayette to the lands in dispute. All of us think that there was no error in the judgment of the Supreme Court of Louisiana, and its judgment is affirmed.

Order.
This cause came on to be heard on the transcript of the record from the Supreme Court of the State of Louisiana, and was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this court, that the judgment of the said Supreme Court in this cause be, and the same is hereby, affirmed, with costs.